
EXHIBIT 10.20

INTERNATIONAL DISTRIBUTOR AGREEMENT



AGREEMENT ("Agreement") effective 20th June 2005 , by and between Cooplab,Crl
together with its affiliates and subsidiaries ("Distributor") and DiaSys Europe
Ltd, Unit 5, The Sapphire Centre, Fishponds Road, Wokingham, Berkshire RG41 2QL
England ("DiaSys").



1 BUSINESS FRAMEWORK     1.1 Products - This Agreement pertains to DiaSys
diagnostic products, proprietary workstations ("Workstations") under the brand
names R/S 2005 and FE5 and their replacement parts and accessories ("Spares"),
Consumables, Parasep, RapydTests and all other DiaSys products, all as further
listed on the attached Schedule A.     1.2 Business Purpose - Distributor hereby
agrees to actively promote all products in the ("Territory") or as such
Territory is mutually defined and is described on Schedule B and Schedule C.
Promotion, by way of example only, means that Distributor will:


  (a) Direct its sales personnel and agents to actively recommend use of all
products to their current and prospective customers.     (b) Periodically
present all Diasys products in Distributor's news bulletins and press releases
where appropriate.     (c) Exhibit all DiaSys products at appropriate trade
shows within the Territory.     (d) Include all DiaSys products in Distributor's
clinical advertising.     (e) Demonstrate all DiaSys products as and when
requested by potential customers.     (f) Import diagnostic products,
workstations, spares and other DiaSys products in reasonable quantity to meet
the needs of and support its active and prospective customers in the Territory.
    (g) Install Workstations and other DiaSys products and train customers in
their proper use and maintenance and     (h) Service Workstations and other
DiaSys products as and when required.


1.3 Non-exclusive Appointment - DiaSys hereby appoints Distributor its
non-exclusive sales and service agent in the Territory, as stated on the
attached Schedule B, in furtherance of the Business Purpose, provided the
Distributor refrains from seeking customers, and from establishing any branch
offices, and from obtaining any distribution depot outside the Territory in
relation to all DiaSys Products.     1.4 Business Relationship - The
relationship between DiaSys and Distributor created by this Agreement is that of
seller-buyer exclusively. Neither Party shall have authority, expressed nor
implied, to assume or create any obligation on behalf of the other and neither
shall have authority to represent the other in a capacity other than that
expressly provided herein.     1.5 Certifications - At no cost to Distributor,
DiaSys shall apply for certifications and/or government approvals reasonably
necessary to import and sell Workstations and other Diasys products in the
Territory. At no cost to DiaSys, Distributor shall assist DiaSys in identifying
and obtaining    


--------------------------------------------------------------------------------



necessary applications, providing translations where necessary, filing the
application and monitoring the certification or approval process.     1.6 Term -
This Agreement shall expire on 30th June 2006 unless extended upon the written
agreement of the parties or terminated by either party due to an unresolved
breach by the other.     1.7 Termination or Cancellation of Exclusivity - Should
the Distributor fail to order and/or take delivery of at least €5000 in any
six-month period, DiaSys may, upon thirty (30) day written notice, elect, in its
sole discretion, to terminate this Agreement.     2. TRAINING AND TECHNICAL
SUPPORT     2.1 Initial Training - At no charge to Distributor, DiaSys shall
provide a sales and service training course at a Distributor facility for up to
six Distributor employees. Each party shall be responsible for the travel and
entertainment expenses of its respective employees.     2.2 On-Going Training -
On-going training will be conducted by DiaSys generally at no additional cost to
Distributor so long as DiaSys can reasonably accommodate the place of training
and frequency of requests in DiaSys' travel plan. Each party shall be
responsible for the travel and entertainment expenses of its respective
employees.     2.3 Technical Support - At no additional cost to Distributor,
DiaSys shall provide Distributor with unlimited technical support by telephone,
facsimile and/or E-mail during DiaSys normal working hours.     2.4 Marketing
and Technical Bulletins - DiaSys shall, at no charge, provide Distributor with
technical, advisory and marketing materials developed for Workstations and other
DiaSys products in quantities and at times reasonably requested. At
Distributor's request, DiaSys shall make available camera-ready copy for all
non-textual artwork for the above materials.     2.5 English Language - All
training courses, technical assistance and reading materials shall be in the
English language, supported by interpretations and translations provided by
Distributor.     3. PRICE, ORDERS, DELIVERY, INVOICING, PAYMENT     3.1 Price -
The purchase price for DiaSys Diagnostic products, Workstations, Spares and
other products is set forth in the attached quotation. All prices are quoted in
Euros (€) and do not include costs of service, applicable insurance costs,
transportation charges, excise taxes, value-added taxes, sales or use taxes, and
charges for shipment, rigging, drayage, and other applicable delivery charges or
taxes.     3.2 Purchase Orders And Acceptance - All orders shall be in writing
and shall set forth Product type, price, quantity, requested date of delivery,
specific carrier and other such order-related terms ("Order"). DiaSys shall
accept or reject each Order in writing within five (5) business days following
receipt. DiaSys' failure to reject an order shall constitute acceptance. No term
or condition of any Order or acceptance, which adds to or changes this
Agreement, shall be legally binding on the parties unless intended and entitled
an amendment to this Agreement.     3.3 Initial Order - Upon commencement of
this Agreement, Distributor shall order Products in quantities reasonably
required for adequate sales training and customer demonstrations. DiaSys shall
provide Distributor with the lowest available price for such Products regardless
of quantity.    


--------------------------------------------------------------------------------




3.4 Delivery - All Products are delivered F.O.B. DiaSys ("Delivery"). DiaSys may
prepay and invoice Distributor separately for the cost of shipping, insurance,
and similar expenses.     3.5 Invoices - DiaSys shall invoice Distributor upon
Delivery. DiaSys will send its invoices to Distributor's Accounts Payable
department by facsimile.     3.6 Payment Terms - Distributor shall pay for the
Initial Order by wire transfer of funds prior to Delivery. Thereafter
Distributor shall pay each invoice for any subsequent Delivery within strictly
30 days following receipt of such invoice. Payment shall be by wire transfer of
funds to DiaSys' bank depository. DiaSys reserves the right to require a letter
of credit to be posted or other evidence of secured payment established prior to
shipment of any Products under any Order. Distributor agrees that it shall
reimburse DiaSys for any costs of collection including court costs, solicitor's
fees and travel expenses.     4. WARRANTIES     4.1 No Defects - DiaSys hereby
warrants that at the time of Delivery to the distributor, all Workstations
purchased hereunder shall be free from defects in materials and workmanship and
shall conform to the specifications published by DiaSys ("Warranty") for a
period of One (1) year commencing at date of Delivery to the distributor
("Warranty Period").     4.2 Service And Repair    

(a) In-Warranty. Distributor shall provide trouble shooting and technical
support to its customers in the Territory. In the event that a Workstation or
Spare is found to be defective during the Warranty Period, Distributor shall
replace such Workstation or Spare from its parts depot and hold such defective
Workstation or Spare for DiaSys' instructions together with:      

    i the name and address of Distributor's sales/service person to contact with
questions concerning the Workstation or Spare;             ii a description of
the defect in the Workstation or Spare; and,                iii a description of
any remedial measures taken in the field to repair such Workstation or Spare.
DiaSys, upon such inspection, shall reasonably determine whether such
Workstation or Spare is defective under Warranty. If under Warranty, DiaSys will
repair or replace such defective Workstation or Spare at no cost to Distributor.
       

(b) Out-Of-Warranty. If Distributor requests DiaSys to repair or replace any
Workstation or Spare after the Warranty Period has expired, Distributor shall
pay all costs for such services including but not limited to all shipping costs
from and to Distributor's facility where it is located. Distributor may elect to
repair a Workstation, which is out of warranty, or to provide for such service
through an independent third party. Upon such election, DiaSys will provide
Distributor with assembly and service drawings for Workstations and Spares. All
such Spares required by Distributor for repair of Workstations shall be
purchased from DiaSys. Notwithstanding anything to the contrary contained
herein, any repair or replacement performed by Distributor or such third party
shall be effected by replacing Spares only and shall expressly exclude repairs
or replacement of "chips" and/or "board-level" components and/or modification to
the software or firmware of any Workstation or Spare.



--------------------------------------------------------------------------------



4.3 Limitation - This Warranty is void if any party fails to maintain electrical
power and environmental conditions described in DiaSys' published specifications
or instructions, or if the Workstation or Spares, or any part thereof, have been
subject to any unauthorised modification or use, accident, neglect, misuse, use
of unauthorised software or media, tampering, or any event other than ordinary
and/or authorised use.     4.4 Implied Warranty - Except as stated in this
Section D, all guarantees, warranties, conditions, and representations, either
expressed or implied, including but not limited to implied warranties of
merchantability and fitness for a particular purpose, are expressly excluded.  
      5. CONFIDENTIAL INFORMATION     5.1 Confidential Information - Each of the
parties and any affiliate, as appropriate, shall take such steps as are
reasonably required (including without limitation such steps as such party takes
to protect its own proprietary information) to protect confidential and/or
proprietary information supplied or revealed to it by the other party pursuant
to this Agreement and shall not use such information except pursuant to this
Agreement. Any confidential and/or proprietary information shall be in writing
and clearly designated Confidential, or if initially disclosed orally, confirmed
in writing as Confidential within thirty (30) days of disclosure.     Nothing in
this Section E shall be construed to impose a confidentiality obligation on a
party or its affiliates in connection with any information to the extent such
information:


  (i) is at the time of disclosure already known to the receiving party (as
clearly established by such party's records)         (ii) is at the time of
disclosure or subsequently becomes part of the public domain through no fault,
act or omission of the receiving party         (iii) is subsequently disclosed
to the receiving party by a third party whose receipt and disclosure of such
information does not, according to the receiving party's knowledge, constitute a
violation of any confidentiality obligation; or         (iv) is independently
developed by the receiving party.


    6. GENERAL     6.1 Records - The parties agree to maintain complete and
accurate files, books, and records with respect to the activities hereunder and
all transactions relating to DiaSys Diagnostic products, Workstations or other
Products including but not limited to those required by the export/import
regulations of the United States, the United Kingdom and the agreed territory
for Distributor.     6.2 Limitation Of Damage - In no event shall either party
be liable to the other for special, indirect and/or consequential damages.    


--------------------------------------------------------------------------------



6.3 Construction


  (a) Section headings are included for convenience only and are not to be used
to construe or interpret this Agreement.         (b) No delay or failure of
either Party in exercising any right or provision hereunder shall be deemed to
constitute a waiver or a release of such right or provision.         (c) The
governing law and the place of jurisdiction for the settlement of any dispute
will be in London, United Kingdom, under the laws of England.      

If translated into another language for any reason, this English language
version shall govern any interpretation or application of or dispute regarding
the terms of this Agreement.    

  (d) The foregoing represents the entire agreement of the Parties with respect
to the subject matter hereof. No modification, amendment, rescission or other
change shall be binding on either Party unless and until made in a single
writing and signed by a duly authorised representative of each Party.        
(e) All attached schedules are incorporated and made a part of this Agreement.  
      (f) Each provision of this Agreement whose effectuation requires survival
of such provision beyond termination or expiration hereof shall survive without
limitation.         (g) This Agreement shall be binding upon all
successors-in-interest, assigns, and heirs.         (h) If, for whatever reason,
any part, provision or paragraph of this Agreement is adjudicated illegal or in
conflict with any pertinent and applicable law by a court having competent
jurisdiction, then that part, provision or paragraph shall be severed from this
Agreement and the Parties shall be bound under all remaining parts, provision
and paragraphs herein.            


IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
hereunto set their signatures effective as of the day and year above written.



FOR: Distributor FOR: DiaSys Europe Ltd.             S/ DR. JOAO R. DE OLIVIERA
S/ GREGORY WITCHEL     Title: Director Title: Managing Director     Date: 29
June 2005 Date: June 30, 2005    



--------------------------------------------------------------------------------


SCHEDULE A


AUTHORIZED PRODUCT LIST


Cooplab, crl is authorised to sell the following products in accordance with the
terms of DIASYS EUROPE LTD's Distributor Contract:

Mini-Parasep, no additive, 146000
Mini Parasep with 2.4mlbuffered formalin, 146200

Intestinal IQA Kits (CD, Atlas, Slides), 164400

RS 2005 Urine Sediment Analysis Workstation plus spares parts and assemblies
Uriprep Tubes, RS0215

Fixatives, stains and reagents





FOR DIASYS EUROPE LTD:




Signature: ______________________________ Date: _______________




FOR DISTRIBUTOR:



Signature: ______________________________ Date: _______________




--------------------------------------------------------------------------------


SCHEDULE B


TERRITORY


Distributor's Territory is as follows:

Portugal (Private Diagnostic Laboratory Sector)


















FOR DIASYS EUROPE LIMITED:




Signature: ______________________________ Date: _______________




FOR DISTRIBUTOR:



Signature: ______________________________ Date: _______________






--------------------------------------------------------------------------------


SCHEDULE C


MINIMUM PURCHASES

INITIAL STOCKING ORDER f

INITIAL STOCKING ORDER

 
Specification
Units
€ Volume
Workstation - Urines
 
 
 
Urine Concentrators
 
 
 
FE2 Workstations
 
 
 
Parasite Concentrators
Mini Parasep
100
€5175
Stains
 
 
 
Atlases
 
 
 
Rapyd Tests
 
 
 
Electrophoresis
 
 
 


MINIMUM PURCHASES YEAR ONE


 
Specification
Units
€ Volume
Workstation - Urines
 
 
 
Urine Concentrators
 
 
 
FE2 Workstations
 
 
 
Parasite Concentrators
Mini Parasep
200
€10350
Stains
 
 
 
Atlases
 
 
 
Rapyd Tests
 
 
 
Electrophoresis
 
 
 



FOR DIASYS EUROPE LIMITED:



Signature: ______________________________ Date: _______________




FOR DISTRIBUTOR:



Signature: ______________________________ Date: _______________






--------------------------------------------------------------------------------